Citation Nr: 1759200	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 20 percent from April 5, 2012 and 30 percent from November 16, 2016 for bilateral hearing loss.  

3. Entitlement to an initial evaluation in excess of 20 percent for severe posttraumatic osteoarthritis of the left shoulder.  

4.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease from May 1, 2011. 

5.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine. 

6.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity. 


7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.  

8.  Entitlement to an effective date prior to April 5, 2012, for the award of service connection for bilateral hearing loss.  

9.  Entitlement to an effective date prior to November 15, 2010 for the award of service connection for severe posttraumatic osteoarthritis of the left shoulder.  

10.  Entitlement to an effective date prior to August 31, 2010 for the award of service connection for ischemic heart disease.  

11.  Entitlement to an effective date prior to November 15, 2010 for the award of service connection for degenerative disc disease of the thoracolumbar spine.

12.  Entitlement to an effective date prior to November 15, 2010 for the award of service connection for radiculopathy of the left lower extremity.  

13.  Entitlement to an effective date prior to November 15, 2010 for the award of service connection for radiculopathy of the right lower extremity.  

14.  Entitlement to service connection for a prostate disability, to include benign prostatic hyperplasia, including as a result of exposure to herbicides, and/or as secondary to ischemic heart disease.

15.  Entitlement to service connection for erectile dysfunction secondary to benign prostatic hyperplasia.  

16.  Entitlement to a total rating based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and B.G.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2011 and March 2012 rating decision received from a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified at a Board hearing before the undersigned.

This matter was previously before the Board in March 2016, where the Board granted service connection for ischemic heart disease and remanded claims for service connection for a back disability, a right leg disability, a prostate disorder, and erectile dysfunction, along with the increased rating claim for PTSD for further development.

The Board notes that in a June 2016 rating decision, the Veteran was granted service connection for ischemic heart disease, a back disability, and radiculopathy for both the right and left lower extremities secondary to his low back disability.  This represents a full grant of the benefits sought with respect to those issues.

A number of issues discussed in the Remand below have been added to the appeal after the Veteran submitted notices of disagreement from rating decisions for which the RO did not issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for a prostate disorder, erectile dysfunction, as well as entitlement to higher initial evaluations and earlier effective dates for ischemic heart disease, a back disability, radiculopathy of the right and left lower extremities, bilateral hearing loss, and a shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as sleep disturbance, depressed mood, and anxiety. 

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of TDIU have been met.  38 U.S.C.§§  1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Based on the evidence of record, the Board finds the 30 percent evaluation currently assigned for PTSD is appropriate. 

In his January 2012 VA examination for PTSD, the Veteran indicated that he never received any mental health treatment for any emotional difficulties during or after service until the VA examination.  The examiner diagnosed the Veteran with PTSD under the DSM-IV criteria, noting that the Veteran experienced recurrent and distressing recollections and dreams related to his stressor and suffered from depressed mood, anxiety, panic attacks occurring weekly or less often, and chronic sleep impairment.  The January 2012 examiner indicated the functional impairment resulting from the Veteran's PTSD was consistent with the 0 percent rating criteria; however, the examiner also assigned the Veteran a GAF score of 55, reflecting that the Veteran had moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Based on the January 2012 examination report, the RO concluded in a March 2012 rating decision that the severity of the Veteran's disability most closely approximated the criteria for a 30 percent disability evaluation.  

The Board finds the assessment in the March 2012 rating decision is consistent with the other evidence of record, to include the Veteran's treatment records.  VA treatment records from 2014 and 2015 indicate that the Veteran sought treatment for nightmares, military recollections, grief, and depressed mood, which he indicated had increased due to recent deaths of individuals close to him; the VA treatment records also document continuing sleep disruption and mild anxiety.  In response to the Veteran's assertions in his December 2015 Board hearing that his symptoms had increased in severity, the Veteran underwent an April 2016 VA examination to assess the current level of his PTSD.  The April 2016 VA examiner documented similar symptoms as were noted in the January 2012 examination report, notably distressing thoughts and memories, nightmares, sleep disruption, anxiety, and mild memory loss, such as forgetting names, directions or recent events.  Ultimately, the April 2016 VA examiner specifically indicated that the functional impairment resulting from the Veteran's PTSD was consistent with the 30 percent rating criteria.  In an October 2016 statement, the Veteran stated that he felt he was entitled to a higher initial evaluation for his PTSD, noting that he suffered from severe flash-backs and nightmares.  A February 2017 VA examination for PTSD again documented symptoms consistent with past examinations, noting sleep disturbance, upsetting dreams, irritability, depressive episodes, anxiety and mild social impairment; the February 2017 VA examiner indicated that the functional impairment resulting from the Veteran's PTSD was consistent with the 10 percent rating criteria.  

Ultimately, the Board finds the 30 percent rating assigned for PTSD is appropriate because the Veteran does not experience the types of symptoms associated with the higher criteria and the functional impairment resulting from his symptomatology does not more nearly approximate the level of occupational and social impairment contemplated by the criteria for higher ratings.  VA providers and a VA examiner assessed the Veteran over the course of several years and consistently noted the Veteran's PTSD was manifest by mild symptoms consistent with the 30 percent rating criteria or lower.  The symptoms documented in the medical evidence of record, such as depressed mood, anxiety, sleep impairment, panic attacks weekly or less often, and mild memory loss, are more consistent with the 30 percent rating than the more severe symptoms associated with the 50 percent rating criteria.  In sum, the preponderance of the evidence is against a finding that a rating in excess of 30 percent is warranted for the Veteran's PTSD, and the reasonable doubt doctrine is not for application.  


TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015).  The existence or degree of nonservice-connected disabilities is to be disregarded where the percentages of service-connected disabilities indicate TDIU may be warranted.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for eight disabilities, with a current combined rating of 80 percent.  The Board notes that the Veteran's right and left leg disabilities have been service connected as secondary to his service-connected low back disability, with a combined rating of 40 percent.  Accordingly, the Board finds that these disabilities "result from common etiology" and the Veteran therefore meets the schedular criteria for a TDIU.  See 38 C.F.R. 4.16 (2017).  Thus, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  

In a November 2016 application for TDIU, the Veteran stated that he was unable to work as a direct result of his service connected disabilities, noting that he received a high school education, and last worked full time in August 2010, self-employed in a retail environment, after which he became too disabled to work.  In a September 2017 vocational evaluation, the Veteran further stated that he previously worked for an electrical utility for 30 years, and retired in the late 1990's, noting that he began to have physical difficulties near the end of his employment.  The Veteran also reported that he took classes relating to his work for the electrical utility, and that he had a Commercial Driver's License (CDL) at one point.  A September 2017 vocational expert opined that the Veteran had no transferable work skills and would be restricted to unskilled labor in the national labor market.  

With respect to the impact of the Veteran's service-connected disability on his ability to secure or follow substantially gainful employment, the vocational expert indicated that he interviewed the Veteran in connection with this matter and reviewed the Veteran's claims file, noting past VA examinations in which the Veteran's service-connected disabilities were evaluated.  The vocational expert ultimately summarized the aggregate effect of the Veteran's service-connected disabilities as follows: "[The Veteran] suffers from severe pain, aggravated by any physical activity, problems with concentration, from his pain and PTSD, and the well documented weakness and lack of stamina from his heart condition."  Ultimately, the September 2017 vocational expert concluded that "it is clear that it is as likely as not" that the Veteran is unable to secure or follow a gainful occupation as a result of his service-connected disabilities, and he has been in this position since at least 2010.  

The vocational expert's opinion and rationale are consistent with the other evidence of record, including the referenced VA examinations.  A February 2017 VA examiner opined that the Veteran's heart condition had a moderate impact on his ability to work, noting that the condition could result in a lack of stamina and generalized weakness/fatigue, resulting in significant reductions in the ability to perform physical or sedentary activities.  With respect to the Veteran's left shoulder disability, the February 2017 VA examiner opined that the Veteran's left shoulder condition would have a moderate impact on his ability to work, noting that the disability would impact his ability to lift, carry, push, or work overhead.  With respect to the Veteran's low back disability, the February 2017 VA examiner noted that the Veteran reported pain when standing in place and constant discomfort, noting that the condition may impact the Veteran's ability to lift, carry or use his upper extremities for strenuous or repetitive activity.  And as noted above, the Board has concluded that the Veteran's PTSD best approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Taking into consideration the Veteran's educational and occupational background, the September 2017 vocational expert's opinion and the medical evidence of record, the Board concludes that the aggregate effect of the Veteran's service-connected disabilities would severely limit his ability to maintain substantially gainful employment in any active or sedentary position he might be able to obtain with his background.  Accordingly, the Board finds that the evidence supports a conclusion that a TDIU is warranted due to the Veteran's service-connected disabilities.  


ORDER

Entitlement to an initial rating for PTSD in excess of 30 percent is denied.

Entitlement to TDIU is granted.


REMAND

In November 2016, the Veteran filed a timely Notice of Disagreement (NOD) with a June 2016 rating decision, which indicated disagreement with the effective dates and evaluations of his ischemic heart disease, back disability, and radiculopathy of the right and left lower extremities.  The Veteran also filed a timely NOD in March 2017 regarding a March 2017 rating decision, indicating disagreement with the effective dates and evaluations of his service-connected bilateral hearing loss and shoulder disability.  The Board notes that the filing of a NOD confers jurisdiction on the Board, and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) with respect to the issues identified in the Veteran's November 2016 and March 2017 NODs.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

With regards to the Veteran's claimed prostate disorder, the March 2016 Board remand directed the RO to schedule the Veteran for a VA genitourinary examination by an appropriate medical professional, who was to provide an opinion "as to whether it is at least as likely as not (a 50 percent or greater probability) that either a prostate disorder, to include benign prostatic hyperplasia, or erectile dysfunction is related to service-connected disability, to include ischemic heart disease, PTSD, severe posttraumatic osteoarthrosis of the left shoulder, bilateral hearing loss, and tinnitus, including required medications, or any disability determined to be related to service."  The Board also noted that a rationale should be provided for all opinions expressed by the examiner.  

The Veteran subsequently underwent an April 2016 VA examination for urinary tract conditions, in which the examiner diagnosed the Veteran with non-obstructing stones of the right kidney and benign prostatic hyperplasia.  The examiner opined that the Veteran's benign prostatic hyperplasia was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, stating that the Veteran's diagnoses were not "presumed to be related to military service or any of his preexisting service connected findings or to herbicide exposure to include ischemic heart disease, back disability, or ptsd[,]" further noting that prostate enlargement is a normal function of aging and that he does not have a diagnosis of prostate carcinoma.  

However, apart from stating that the Veteran's service-connected disabilities are not presumed to be related to his prostate disorder, the examiner does not specifically address how he determined that the Veteran's prostate disorder was not caused by his service-connected ischemic heart disease or other service-connected disabilities.  Merely stating that a disorder is not presumed to be related to another condition is not an adequate rationale for opining that the Veteran's specific disorder is not related to his other specific service-connected disabilities or related medications.  Accordingly, the April 2016 VA examiner's opinion is inadequate, and the Board must remand this case in order to obtain another VA examination and adequate medical opinions regarding the Veteran's prostate disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

With regards to the Veteran's claimed erectile dysfunction, the Veteran also underwent an April 2016 VA examination for male reproductive systems conditions, in which the examiner diagnosed the Veteran with erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was not at least as likely as not (50 percent or greater probability) due to any of the Veteran's service-connected disabilities, stating that his erectile dysfunction is "related to his medication for treatment of prostate enlargement as finasteride has a known side effect of erectile dysfunction."

In light of the above, the Board finds that the Veteran's erectile dysfunction claim is inextricable intertwined with the claim of service connection for a prostate disorder. The grant of service connection for a prostate disorder would potentially affect the issue of whether the Veteran was entitled to service connection for erectile dysfunction.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC on the issues of entitlement to higher initial evaluations and earlier effective dates for ischemic heart disease, a back disability, radiculopathy of the right and left lower extremities, bilateral hearing loss, and a shoulder disability.  

2.  Obtain any and all outstanding VA treatment records from the Mountain Home VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Then, schedule the Veteran for a VA examination for his claimed prostate disorder by an appropriate professional who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is to identify any present prostate disorder, to include benign prostatic hyperplasia, and for any such disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to service-connected disability, to include ischemic heart disease, PTSD, severe posttraumatic osteoarthrosis of the left shoulder, bilateral hearing loss, and tinnitus, including required medications, or any disability determined to be related to service.  

All opinions must be accompanied by a clear rationale.  Merely stating that a disorder is not presumed to be related to one of the Veteran's service-connected disabilities cannot, standing alone, serve as the basis for a negative etiology opinion.  

4.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


